DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “said supporting structure is joined, in turn, with a tracking manipulator; said tracking manipulator provides orientation of the axis of said parabolic dish-shaped mirror and, therefore, of the axis of said rigid distal sub- section of said lower section of said two-phase thermosiphon towards the sun; said tracking manipulator is joined with said supporting structure of said parabolic dish-shaped mirror at a certain point; dish-shaped mirror; a focal spot of said parabolic dish-shaped mirror illuminates said photovoltaic cells; a tracking manipulator, which is joined with said supporting structure; said tracking manipulator provides orientation of an axis of said parabolic dish-shaped mirror and-an axis of said rigid distal sub-section of said lower section of said two-phase thermosiphon towards the sun; said tracking manipulator is joined with said supporting structure of said parabolic dish-shaped mirror at a certain point; an outer surface of said bellows is protected by a braid; said inclined upper sections of said two-phase thermosiphon are provided with external fins” which is unclear.
The above limitation of claim 1 should be amended as follows:
-
a focal spot of said parabolic dish-shaped mirror illuminates said photovoltaic cells; 
a tracking manipulator, which is joined with said supporting structure; 
said tracking manipulator provides orientation of an axis of said parabolic dish-shaped mirror and an axis of said rigid distal sub-section of said lower section of said two-phase thermosiphon towards the sun; 

an outer surface of said bellows is protected by a braid; 
said inclined upper sections of said two-phase thermosiphon are provided with external fins.
Appropriate correction is required.


Claims 2-7 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof.


Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art is Levin (US 2006/0169315) which discloses a concentrating photovoltaic module in Figure 4 comprising the following elements and units: a thermosiphon (bearing pipe 402 with liquid medium) intended to reject heat from photovoltaic cells ([9]-[11] and [48]), a lower section of said thermosiphon is in fluid communication via a metal 3-way connector (T-piece connector 407) with two upper sections shaped as pipes (Figure 4 and [48]); wherein proximal ends of said upper sections are sealed and supported by two supporting units installed on two posts (401) (Figure 4, [48] and [9]-[10]); truss struts joined with a supporting structure of a parabolic dish-shaped mirror (414) ([12]); a focal spot of said parabolic dish-shaped mirror (414) illuminates said photovoltaic cells (412) ([12]-[13]); a tracking manipulator (417, 418), which is joined with said supporting structure (Figure 4 and [50]); said tracking manipulator (417, 418) provides orientation of the axis of said parabolic dish-shaped mirror (414) towards the sun ([50], [13] and [34]); said tracking manipulator is joined with said supporting structure of said parabolic dish-shaped mirror at a certain point (Figure 4). 

Levin does not disclose a two-phase thermosiphon intended to reject heat from photovoltaic cells being installed on an external end butt of a plug, which seals a lower section of said two-phase thermosiphon; said lower section of said two-phase thermosiphon is divided into three sub-sections: a distal rigid sub- section from a pipe, a middle sub-section designed as a bellows and a proximal rigid sub-section from another pipe, which is substantially oriented vertically; said proximal rigid sub-section of said lower section of said two-phase thermosiphon is in fluid communication via a metal 3-way connector with two inclined upper sections shaped as pipes; the proximal ends of said inclined upper sections are sealed and supported by two supporting units installed on two posts; a bushing, which is fastened on said rigid distal sub-section of said lower section of said two-phase thermosiphon; and an outer surface of said bellows is protected by a braid in addition to other claim limitations and such modifications would not have been obvious to one having ordinary skill in the art at the time the invention was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726